DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 26-48 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 11/17/2021, with respect to the rejection(s) of claims 26-48 has been fully considered and the results as followings:

Claims 26-27, 32-34, 40-42, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1).
On pages 9-11 of Applicant remarks Applicant argues that the combination of Typrin and Piersol does not teach the claimed invention because the claimed invention recites two separate communications paths. First, the intelligent personal assistant service can receive a VOIP audio stream based on a call between a first party and a second party. Then the intelligent personal assistant established one-or two-way communications with at least one of the first or the second party wherein the one-or two-way communications is separate and distinct from the communications  that is occurring between the first party and second party and which is previously recited in the claimed.
separate and distinct from the communications occurring between the first party and second party is not recited in the claimed.
ii).Further, as discussed in the Non-Final rejection mailed on 08/19/2020, the rejection relied upon Typrin to disclose a computing device hosting a virtual assistant for performing tasks for one or both users during a voice communication between the users (Typrin: [0008]-[0009] and FIG. 1-4) wherein during the voice communication, the virtual assistant monitors a first predetermined action as a predefined utterance to fully join the voice communication to receive the audio from the voice communication, process the audio from the voice communication to identify a request in the voice communication, and provide a result of the request to any of the user during the voice communication (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4).
Thus, Typrin reads the limitations of “establish one-or two-way communications with any of the first party or the second party.”

Claims 28-29, 36, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Samsung (Samsung Bixby – March 30, 2017 – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router).
On page 13, Applicant argues for the same reasons as claim 26. Therefore, Examiner maintains the rejections of claims 28-29, 36, and 44-45 for the same reasons as claim 26.

Claims 30 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Jang et al. (Jang – US 2013/0024197 A1).
On page 13, Applicant argues for the same reasons as claim 26. Therefore, Examiner maintains the rejections of claims 30 and 46 for the same reasons as claim 26.

Claims 31, 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Okamoto et al. (Okamoto – US 2014/0156279 A1).
On page 13, Applicant argues for the same reasons as claim 26. Therefore, Examiner maintains the rejections of claims 31, 39, and 47 for the same reasons as claim 26.

Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Van Os et al. (Van Os – US 2014/0273979 A1).
On page 14, Applicant argues for the same reasons as claim 26. Therefore, Examiner maintains the rejections of claims 35 and 43 for the same reasons as claim 26.

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and Van Os et al. (Van Os – US 2014/0273979 A1) and further in view of Samsung (Samsung Bixby – March 30, 2017 – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router)
claim 26. Therefore, Examiner maintains the rejections of claims 37 for the same reasons as claim 26.

Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and Van Os et al. (Van Os – US 2014/0273979 A1) and further in view of Jang et al. (Jang – US 2013/0024197 A1).
On pages 14-15, Applicant argues for the same reasons as claim 26. Therefore, Examiner maintains the rejections of claims 38 for the same reasons as claim 26.

As a result, Applicant arguments are not deemed persuasive, and the previous rejections pertaining to the previous set of claims are sustained. Therefore, due to the claimed amendments, upon further consideration, a new ground of rejections necessitated by amendments is made in view of following reference/combinations.

Examiner Notes: in this rejection, Examiner interprets the limitation of “establish one-or two-way communications with any of the first party or the second party” as “providing one-or two-way audio between the user and an assistant service, and the user may interact with assistant service (15/884,294: [0048], [0053],-[0054], [0074], [0082], and FIG. 5)

New Rejection — Necessitated by Amendment Double Patenting Rejection
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA1982); In re Vogel, 422 F.2d 438,164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528,163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02QX1) - 706.02(f)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out 
Claims 26-48 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the copending application 16/791,959. The amended claims of the 15/884,294 are drawn to methods/systems for providing an intelligent personal assistant service upon a determined request from an audio stream between a first party and a second party during a voice communication and provided a result of the determined request using one-or two way communications between the intelligent personal assistant service and at least one of the first or second party. A direct claim comparison shows the same and overlapping subject matter of the claims, as written. 
Claim 
15/884,294
Claim 
16/791,959
26
A computing service for providing a server based intelligent personal assistant service comprising: 
1
A cloud computing service for providing an intelligent personal assistant service, the cloud computing service, comprising:
26
a VoIP service configured to:
 
 
26
receive a VoIP audio stream based on a call between a first party and a second party;
1
receive an audio stream based on communications between a first party and a second party;
26
detect a predetermined wake word from the VoIP audio stream during the call;
1
identify the first predetermined action from the audio stream; 
26
access a server based intelligent personal assistant service over the Internet using a query while the call is ongoing, the query including a portion of the VoIP audio stream;
 
 
26
receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query;
 
 
26
providing the result to at least one of the first or second party using a one-or two-way communications established by the server based intelligent personal assistant service; and the computing service, comprising:
1
provide the result to any of the first party and the second party;
26
at least compute and storage capabilities to service at least one party, wherein the compute and storage capabilities are configured to provide the server based intelligent personal assistant service to the first and second party, the server based intelligent personal assistant service being configured to:
1
at least compute and storage capabilities to service at least one cloud resource customer, wherein the compute and storage capabilities are configured to provide an intelligent personal assistant service to the at least one cloud resource customer, the intelligent personal assistant service being configured to:
26
receive the query over the Internet from the VoIP service the query including a portion of the VoIP audio stream;
 
 
26
establish the one-or two-way communications with the at least one of the first or second party;
 
establish one-or two-way communications with any of the first party or the second party in response to the first predetermined action;
26
determine a request for the server based intelligent personal assistant service from the query;
 
 
26
generate a result by the server based intelligent personal assistant service, the result being responsive to the request; and 
1
generate a result by the intelligent personal assistant service, the result being responsive to the request;
26
provide the result to the VoIP service.
1
provide the result to any of the first party and the second party;


15/884,294 does not perform the limitations of “a VoIP service configured to: access a server based intelligent personal assistant service over the Internet using a query while the call is ongoing, the query including a portion of the VoIP audio stream; receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query; receive the query over the Internet from the VoIP service the query including a portion of the VoIP audio stream; determine a request for the server based  intelligent personal assistant service from the query.”

However, it has been known in the art of intelligent personal assistant, Typrin and Piersol disclose a VoIP service (Typrin: [0008], [0018]-[0019], [0021], and FIG. 1-4: the first user may utilize her device to place a telephone call or other voice communication to the device of the second user. This communication may be initiated via a public switched telephone network (PSTN), a cellular network, a voice-over-internet-protocol (VOIP) network, or the like) configured to: access a server based intelligent personal assistant service (Piersol: Abstract, FIG. 1 the servers 120 and FIG. 6) over the Internet (Piersol: FIG. 1 the network 199: Network 199 may include a local or private network or may include a wide network such as the internet. For example, a speech controlled device 110a, a tablet computer 110b, a smart phone 110c, a refrigerator 110d, networked camera(s) 812/110e (which may also include one or more microphones), networked microphone(s) 308/110f (or networked microphone array(s), not illustrated) may be connected to the network 199 through a wireless service provider, over a WiFi or cellular network connection or the like. Other devices are included as network-connected support devices, such as laptop computer 120a, desktop computer 120b, and a server Piersol: Abstract, column 2 lines 1-50, column 4 lines 58-column 5 lines21, and FIG. 1-2: a local device may be configured to only activate upon a user speaking a particular waking command to wake the local device so the user may speak a further command) while the call is ongoing (Typrin: [0020], [0023], and FIG. 1 the network 106: the remote computing resources 108 may be implemented as one or more servers 112(1), 112(2), . . . , 112(P) and may, in some instances, form a portion of a network-accessible computing platform implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via a network such as the Internet), the query including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication); receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query (Piersol: Abstract, column 10 lines 14-34, column 23 lines 32-37, and FIG. 1: The output from the NLU processing (which may include tagged text, commands, etc.) may then be sent to a command processor 290, which may be located on a same or separate server 120 as part of system 100. The destination command Piersol: Abstract, column 3 lines 46 - column 4 lines 27, FIG. 1-2, and FIG. 6: the system determines the most recent utterance change location prior to the wakeword and sends the audio from that location to the end of the command utterance to a server for further speech processing)  the query including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4); determine a request for the server based  intelligent personal assistant service from the query (Piersol: Abstract, column 3 lines 19-41, column 3 lines 47 – column 4 lines 34, column 5 lines 1-48, column 8 lines 12-39, FIG. 1-2, and FIG. 6: The server may perform speech processing on the utterance audio data (for example, as the audio data is being received by the server). The server may then send to the device 110 command data representing the spoken command that was included in the utterance. The device 110 may receive (170) the command data and may execute (172) the command, for example playing music, etc.).
Therefore, in view of teachings by the copending application 16/791,959, Typrin, and Piersol, it would have been obvious to implement in the in-call virtual assistant of 16/791,959 to include the limitations of a VoIP service configured to: access a server based intelligent personal assistant service over the Internet using a query while the call is ongoing, the query including a portion of the VoIP audio stream; receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query; receive the query , as suggested by Typrin and Piersol. The motivation for this is to implement a known alternative method for allowing users to control the intelligent virtual assistant. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 26-27, 32-34, 40-42, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1).

As to claim 26, Typrin discloses a computing service for providing a server based intelligent personal assistant service (Typrin: Abstract, [0019], and FIG. 1 the one or more computing resources 108) comprising: 
a VoIP service (Typrin: [0008], [0018]-[0019], [0021], and FIG. 1-4: the first user may utilize her device to place a telephone call or other voice communication to the device of the second user. This communication may be initiated via a public switched telephone network (PSTN), a cellular network, a voice-over-internet-protocol (VOIP) network, or the like) configured to:
receive a VoIP audio stream based on a call (Typrin: [0008]-[0010], [0015]-[0016], [0019], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication) between a first party and a second party (Typrin: [0019] and FIG. 1 the first user 102(1) and the second user 102(2): the architecture 100 may also include one or more remote computing resources 108 that may host a virtual assistant module 110, which implements a virtual assistant configured for invocation by the first user 102(1) or the second user 102(2). In response to one of these users invoking the virtual assistant during a voice communication, the virtual assistant module 110 may identify a voice command from the invoking user and perform a corresponding task in response);
detect a predetermined wake word from the VoIP audio stream during the call (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
while the call is ongoing (Typrin: [0020], [0023], and FIG. 1 the network 106: the remote computing resources 108 may be implemented as one or more servers 112(1), 112(2), . . . , 112(P) and may, in some instances, form a portion of a network-accessible computing platform implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via a network such as the Internet), the query including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication);
providing the result to at least one of the first or second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees") using a one-or two-way communications established by the server based intelligent personal assistant service (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the users and, upon identifying this predefined utterance, may invoke the speech-recognition engine 122. In other examples, the invocation module 120 may await a text message or other communication from a user to invoke the components of the virtual assistant module 110); and the computing service (Typrin: FIG. 1 the remote computing resources 108), comprising:
at least compute and storage capabilities to service at least one party, wherein the compute and storage capabilities are configured to provide the server based intelligent personal assistant service to the first and second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: A virtual assistant may also join the call and, upon invocation by a user on the call, may identify voice commands from the call and may perform corresponding tasks for the users in response), the server based intelligent personal assistant service being configured to:
establish the one-or two-way communications with the at least one of the first or second party (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the .

While Typrin discloses the virtual assistant as the VOIP service for receiving the request from the one or more users during the voice communication between the users in order to provide the result of the request wherein the virtual assistant is implemented as one or more servers (Typrin: [0021], [0025], [0028], and FIG. 1: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees"), Typrin does not explicitly disclose the virtual assistant is implemented as a client sending the request to the server over the Internet for processing the request in order to receive the result of the request as claimed as recited in the limitations of
the VoIP service to access a server based intelligent personal assistant service over the Internet using a query, receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query;
the server based intelligent personal assistant service being configured to: 
receive the query over the Internet from the VoIP service the query including a portion of the VoIP audio stream;
determine a request for the server based intelligent personal assistant service from the query;
generate a result by the server based intelligent personal assistant service, the result being responsive to the request; and
provide the result to the VoIP service.

However, it has been known in the art of voice services to implement the virtual assistant is implemented as a client sending the request to the server over the Internet for processing the request in order to receive the result of the request as claimed, as suggested by Piersol, which discloses the VoIP service (Typrin: [0008], [0018]-[0019], [0021], and FIG. 1-4 and Piersol: Abstract, column 2 lines 1-50, column 4 lines 58-column 5 lines21, and FIG. 1-2: a local device may be configured to only activate upon a user speaking a particular waking command to wake the local device so the user may speak a further command. The waking command (which may be referred to as a wakeword), may include an indication for the system to perform further processing. The local device may continually listen for the wakeword and may disregard any audio detected that does not include the wakeword. Typically, systems are configured to detect a wakeword, and then process any subsequent audio following the wakeword (plus perhaps a fixed, but short amount of audio pre-wakeword) to detect any commands in the subsequent audio. As an example, a wakeword may include a name by which a user refers to a device) to access a server based intelligent personal assistant service (Piersol: Abstract, FIG. 1 the servers 120 and FIG. 6) over the Internet (Piersol: FIG. 1 the network 199: Network 199 may include a local or private network or may include a wide network such as the internet. For example, a speech controlled device 110a, a tablet computer 110b, a smart phone 110c, a refrigerator 110d, networked camera(s) 812/110e (which may also include one or more microphones), networked microphone(s) 308/110f (or networked microphone array(s), not using a query (Piersol: Abstract, column 2 lines 1-50, column 4 lines 58-column 5 lines21, and FIG. 1-2: a local device may be configured to only activate upon a user speaking a particular waking command to wake the local device so the user may speak a further command), receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query (Piersol: Abstract, column 10 lines 14-34, column 23 lines 32-37, and FIG. 1: The output from the NLU processing (which may include tagged text, commands, etc.) may then be sent to a command processor 290, which may be located on a same or separate server 120 as part of system 100. The destination command processor 290 may be determined based on the NLU output. For example, if the NLU output includes a command to play music, the destination command processor 290 may be a music playing application, such as one located on audio device 110 or in a music playing appliance, configured to execute a music playing command. The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data));
the server based intelligent personal assistant service (Piersol: Abstract, FIG. 1 the servers 120, and FIG. 2) being configured to:
receive the query over the Internet from the VoIP service the query (Piersol: Abstract, column 3 lines 46 - column 4 lines 27, FIG. 1-2, and FIG. 6: the system determines the most recent utterance change location prior to the wakeword and sends the audio from that location to the end of the command utterance to a server for further speech processing) including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4);
determine a request for the server based intelligent personal assistant service from the query (Piersol: Abstract, column 3 lines 19-41, column 3 lines 47 – column 4 lines 34, column 5 lines 1-48, column 8 lines 12-39, FIG. 1-2, and FIG. 6: The server may perform speech processing on the utterance audio data (for example, as the audio data is being received by the server). The server may then send to the device 110 command data representing the spoken command that was included in the utterance. The device 110 may receive (170) the command data and may execute (172) the command, for example playing music, etc.);
generate a result by the server based intelligent personal assistant service, the result being responsive to the request (Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39,  column 10 lines 14-33, FIG. 1-2, and FIG. 6: The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component); and
provide the result to the VoIP service (Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39,  column 10 lines 14-33, FIG. 1-2, and FIG. 6: The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component).
Therefore, in view of teachings by Typrin and Piersol, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in-call virtual assistant of Typrin to include the VoIP service to access a server based intelligent personal assistant service over the Internet using a query, receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query; the server based intelligent personal assistant service being configured to: receive the query over the Internet from the VoIP service the query including a portion of the VoIP audio stream; determine a request for the server based intelligent personal assistant service from the query; generate a result by the server based intelligent personal assistant service, the result being responsive to the request; and provide the result to the VoIP service, as suggested by Piersol. The motivation for this to implement a known design of a service system to assist user(s) different services during a call conversation.

As to claim 27, Typrin and Piersol disclose the limitations of claim 26 further comprising the service according to claim 26, wherein the VoIP service is configured to determine when the VoIP audio stream received an indicia that the VoIP call is over from at least one of the first or second party (Typrin: [0008]-[0010], [0015]-[0016], [0019], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing .

As to claim 32, Typrin and Piersol disclose the limitations of claim 26 further comprising the service of claim 26, wherein the predetermined wake word is at least one predetermined word for activating the server based intelligent personal assistant (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command).

As to claim 33, Typrin and Piersol disclose the limitations of claim 26 further comprising the service of claim 26, wherein the server is a cloud-based server (Typrin: [0020] and FIG. 1: Common expressions associated for these remote computing resources 108 include .

As to claim 34, Typrin and Piersol discloses all the method for providing a server based intelligent personal assistant services limitations as claimed that mirrors the computing service for providing a server based intelligent personal assistant service limitations in claim 26; thus, claim 34 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 26, and the details are as followings:
a method for providing a server based intelligent personal assistant services comprising:
receiving by a VoIP service (Typrin: [0008], [0018]-[0019], [0021], and FIG. 1-4: the first user may utilize her device to place a telephone call or other voice communication to the device of the second user. This communication may be initiated via a public switched telephone network (PSTN), a cellular network, a voice-over-internet-protocol (VOIP) network, or the like) a VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication) based on a call between a first party and a second party (Typrin: [0019] ;
detecting by a VoIP service a predetermined wake word from the VoIP audio stream during the call (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
accessing from the VoIP service a server based intelligent personal assistant service (Piersol: Abstract, FIG. 1 the servers 120 and FIG. 6) over the Internet (Piersol: FIG. 1 the network 199: Network 199 may include a local or private network or may include a wide network such as the internet. For example, a speech controlled device 110a, a tablet computer 110b, a smart phone 110c, a refrigerator 110d, networked camera(s) 812/110e (which may also include one or more microphones), networked microphone(s) 308/110f (or networked microphone array(s), not illustrated) may be connected to the network 199 through a wireless service provider, over a WiFi or cellular network connection or the like. Other devices are using a query (Piersol: Abstract, column 2 lines 1-50, column 4 lines 58-column 5 lines21, and FIG. 1-2: a local device may be configured to only activate upon a user speaking a particular waking command to wake the local device so the user may speak a further command) while the call is ongoing (Typrin: [0020], [0023], and FIG. 1 the network 106: the remote computing resources 108 may be implemented as one or more servers 112(1), 112(2), . . . , 112(P) and may, in some instances, form a portion of a network-accessible computing platform implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via a network such as the Internet), the query including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication);
receiving by the server based intelligent personal assistant service the query (Piersol: Abstract, column 10 lines 14-34, column 23 lines 32-37, and FIG. 1: The output from the NLU processing (which may include tagged text, commands, etc.) may then be sent to a command ; 
establishing by the server based intelligent personal assistant service a one-or two-way communications with the at least one of the first or second party (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the users and, upon identifying this predefined utterance, may invoke the speech-recognition engine 122. In other examples, the invocation module 120 may await a text message or other communication from a user to invoke the components of the virtual assistant module 110);
determining a request for the server based intelligent personal assistant service from the query (Piersol: Abstract, column 3 lines 19-41, column 3 lines 47 – column 4 lines 34, column 5 lines 1-48, column 8 lines 12-39, FIG. 1-2, and FIG. 6: The server may perform speech processing on the utterance audio data (for example, as the audio data is being received by the server). The server may then send to the device 110 command data representing the spoken command that was included in the utterance. The device 110 may receive (170) the command data and may execute (172) the command, for example playing music, etc.);
generating a result by the server based intelligent personal assistant service, the result being responsive to the request (Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39,  The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component);
providing the result to the VoIP service (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees" and Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39,  column 10 lines 14-33, FIG. 1-2, and FIG. 6: The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component); and
providing the result to at least one of the first or second party using the one-or two-way communications established by the server based intelligent personal assistant service (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees").

As to claim 40, Typrin and Piersol disclose the limitations of claim 34 further comprising the method of claim 34, wherein the predetermined wake word is at least one predetermined word for activating the intelligent personal assistant service (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command).

As to claim 41, Typrin and Piersol disclose the limitations of claim 34 further comprising the method of claim 34, wherein the server is a cloud-based server (Typrin: [0020] and FIG. 1: Common expressions associated for these remote computing resources 108 include "on-demand computing", "software as a service (SaaS)", "platform computing", "network-accessible platform", "cloud services", "data centers", and so forth).

As to claim 42, Typrin and Piersol discloses all the system limitations as claimed that mirrors the computing service for providing a server based intelligent personal assistant service limitations in claim 26; thus, claim 42 is interpreted and thus rejected for the reasons set forth above in the consideration and rejections of claim 26, and the details are as followings:
a system comprising:
a VoIP network device (Typrin: [0008], [0018]-[0019], [0021], and FIG. 1-4: the first user may utilize her device to place a telephone call or other voice communication to the device of the second user. This communication may be initiated via a public switched telephone network (PSTN), a cellular network, a voice-over-internet-protocol (VOIP) network, or the like); and
a server based intelligent personal assistant device (Piersol: Abstract, FIG. 1 the servers 120 and FIG. 6), the VoIP network device configured to:
receive a VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication) based on a call between the first party and the second party (Typrin: [0019] and FIG. 1 the first user 102(1) and the second user 102(2): the architecture 100 may also ;
detect a predetermined wake word from the VoIP audio stream during the call (Typrin: [0010], [0021], [0023], [0031], and FIG. 1-4: After joining the virtual assistant to a voice communication, one or both of the users on the voice communication may invoke the virtual assistant when the respective user desires the assistance of the virtual assistant. A user may invoke the assistant in a number of ways. For instance, a user may speak a predefined utterance (e.g., word, phrase, sound, or a combination thereof) that, when identified by the computing device hosting the virtual assistant, causes the computing device to begin performing speech recognition on an audio signal representing the audio of the voice communication for the purpose of identifying a voice command);
access a server based intelligent personal assistant service (Piersol: Abstract, FIG. 1 the servers 120 and FIG. 6) over the Internet (Piersol: FIG. 1 the network 199: Network 199 may include a local or private network or may include a wide network such as the internet. For example, a speech controlled device 110a, a tablet computer 110b, a smart phone 110c, a refrigerator 110d, networked camera(s) 812/110e (which may also include one or more microphones), networked microphone(s) 308/110f (or networked microphone array(s), not illustrated) may be connected to the network 199 through a wireless service provider, over a WiFi or cellular network connection or the like. Other devices are included as network-connected support devices, such as laptop computer 120a, desktop computer 120b, and a server using a query (Piersol: Abstract, column 2 lines 1-50, column 4 lines 58-column 5 lines21, and FIG. 1-2: a local device may be configured to only activate upon a user speaking a particular waking command to wake the local device so the user may speak a further command) while the call is ongoing (Typrin: [0020], [0023], and FIG. 1 the network 106: the remote computing resources 108 may be implemented as one or more servers 112(1), 112(2), . . . , 112(P) and may, in some instances, form a portion of a network-accessible computing platform implemented as a computing infrastructure of processors, storage, software, data access, and so forth that is maintained and accessible via a network such as the Internet), the query including a portion of the VoIP audio stream (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4: After establishing the voice communication, or as part of establishing this communication, the techniques may join another computing device to the voice communication, namely a computing device that hosts a virtual assistant for performing tasks for one or both users. For instance, the users may inquire, during the voice communication, a temperature forecast for a particular area, may ask the virtual assistant to schedule a meeting or purchase movie tickets, or the like. After identifying the voice command from an audio signal representing the audio of the voice communication, the virtual assistant may obtain information pertaining to the voice command and may output the information to the user, either via the voice communication or via an out-of-band communication);
receive a result over the Internet from the server based intelligent personal assistant service, the result being responsive to the query (Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39, column 10 lines 14-33, FIG. 1-2, and FIG. 6: The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component);
providing the result to at least one of the first or second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: The response module 126 then uses this identification to determine a geographical location at which to check the temperature (i.e., the location of the user 102(1)), checks the forecast for the following day at that location and, at 128(3), outputs the following to both devices: "The high temp in Seattle tomorrow is 72 degrees" and Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39,  column 10 lines 14-33, FIG. 1-2, and FIG. 6: The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component) using a one-or two-way communications established by the server based intelligent personal assistant service (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the users and, upon identifying this predefined utterance, may invoke the speech-recognition engine 122. In ; and
the server based intelligent personal assistant device (Typrin: FIG. 1 the remote computing resources 108, comprising:
at least compute and storage capabilities to service at least one party, wherein the compute and storage capabilities are configured to provide the based intelligent personal assistant service to the first and second party (Typrin: [0008]-[0010], [0015]-[0016], [0018]-[0020], [0027]-[0028], and FIG. 1-4: A virtual assistant may also join the call and, upon invocation by a user on the call, may identify voice commands from the call and may perform corresponding tasks for the users in response), the server based intelligent personal assistant service being configured to:
receive the query over the Internet from the VoIP service the query (Piersol: Abstract, column 3 lines 46 - column 4 lines 27, FIG. 1-2, and FIG. 6: the system determines the most recent utterance change location prior to the wakeword and sends the audio from that location to the end of the command utterance to a server for further speech processing) including a portion of the VoIP audio (Typrin: [0008]-[0010], [0015]-[0016], [0019]-[0020], and FIG. 1-4);
establish the one-or two-way communications with the at least one of the first or second party (Typrin: [0008]-[0010], [0015]-[0016], [0020]-[0023], [0030]-[0031], and FIG. 1-4: the invocation module 120 may seek to identify a predefined utterance spoken by one or both of the users and, upon identifying this predefined utterance, may invoke the speech-recognition engine 122. In other examples, the invocation module 120 may await a text message or other communication from a user to invoke the components of the virtual assistant module 110);
determine a request for the server based intelligent personal assistant service from the query (Piersol: Abstract, column 3 lines 19-41, column 3 lines 47 – column 4 lines 34, column 5 lines 1-48, column 8 lines 12-39, FIG. 1-2, and FIG. 6: The server may perform speech processing on the utterance audio data (for example, as the audio data is being received by the server). The server may then send to the device 110 command data representing the spoken command that was included in the utterance. The device 110 may receive (170) the command data and may execute (172) the command, for example playing music, etc.);
generate a result by the server based intelligent personal assistant service, the result being responsive to the request (Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39,  column 10 lines 14-33, FIG. 1-2, and FIG. 6: The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component); and provide the result to the VoIP service (Piersol: Abstract, column 5 lines 1-48, column 8 lines 12-39,  column 10 lines 14-33, FIG. 1-2, and FIG. 6: The server may configure data corresponding to the command included in the utterance (which may be referred to as utterance command data). Depending on system configuration the utterance command data may be created by and output from the NLU 260, in which case the command may be executed by the command processor 290 (located either on the server 120, device 110, or located elsewhere), or the utterance command data may be created by and output from the command processor 290, in which case the utterance command data may be sent to a downstream component).

As to claim 48, Typrin and Piersol disclose the limitations of claim 42 further comprising the system of claim 42, wherein the server is a cloud-based server (Typrin: [0020] and FIG. 1: Common expressions associated for these remote computing resources 108 include "on-demand computing", "software as a service (SaaS)", "platform computing", "network-accessible platform", "cloud services", "data centers", and so forth).

Claims 28-29, 36-37, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Samsung (Samsung Bixby – March 30, 2017 – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router).

As to claim 28, Typrin and Piersol disclose the limitations of claim 26 except for the claimed limitations of the service according to claim 26, wherein the VoIP service is integrated in the premises network.
However, it has been known in the art of home automation to implement the VoIP service is integrated in the premises network, as suggested by Samsung, which discloses the VoIP service is integrated in the premises network (Samsung – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router).
Typrin, Piersol, and Samsung it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in-call virtual assistant of Typrin and Piersol to include the VoIP service is integrated in the premises network, as suggested by Samsung. The motivation for this is to provide virtual assistant at a user house.

As to claim 29, Typrin, Piersol, and Samsung disclose the limitations of claim 28 further comprising the service according to claim 28, wherein the VoIP service is integrated into a premises router (Samsung – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router).

As to claim 36, Typrin, Piersol, and Samsung disclose the limitations of claim 34 further comprising the method of claim 34, wherein the VoIP service is integrated in the premises network (Samsung – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router).

As to claim 37, Typrin, Piersol, and Samsung disclose the limitations of claim 36 further comprising the method of claim 36, wherein the VoIP service is integrated into a premises router (Samsung – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router).

As to claim 44, Typrin, Piersol, and Samsung disclose the limitations of claim 40 further comprising the system of claim 42, wherein the VoIP service is integrated in the premises network (Samsung – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router).

As to claim 45, Typrin, Piersol, and Samsung disclose the limitations of claim 44 further comprising the system of claim 44, wherein the VoIP service is integrated into a premises router (Samsung – Samsung Launches 5th Virtual Assistant Platform, SmartThings-Embedded Wi-Fi Router). 

Claims 30, 38 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Jang et al. (Jang – US 2013/0024197 A1).

As to claim 30, Typrin and Piersol disclose the limitations of claim 26 except for the claimed limitations of the service according to claim 26, wherein the query comprises a request for real-time information including at least one of traffic, currency exchange rate, score of a sporting event, and news.
However, it has been known in the art of voice command to implement the query comprises a request for real-time information including at least one of traffic, currency exchange rate, score of a sporting event, and news, as suggested by Jang, which discloses the query comprises a request for real-time information including at least one of traffic, currency exchange rate, score of a sporting event, and news (Jang: Abstract, [0106], [0126], [0133], [0145], [0177], and FIG. 10: with reference to FIG. 10, when a voice command input by the user is "Web+unlimited challenge" or "Internet+unlimited challenge", the controller 180 may access a 
Therefore, in view of teachings by Typrin, Piersol, and Jang, it would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention to implement in the in-call virtual assistant of Typrin and Piersol, to include the query comprises a request for real-time information including at least one of traffic, currency exchange rate, score of a sporting event, and news, as suggested by Jang. The motivation for this is to provide additional information to a user using a voice request.

As to claim 38, Typrin, Piersol, and Jang disclose the limitations of claim 34 further comprising the method of claim 34, wherein the query comprises a request for real-time information including at least one of traffic, currency exchange rate, score of a sporting event, and news (Jang: Abstract, [0106], [0126], [0133], [0145], [0177], and FIG. 10: with reference to FIG. 10, when a voice command input by the user is "Web+unlimited challenge" or "Internet+unlimited challenge", the controller 180 may access a Web server 200 through a certain network 30, search for "unlimited challenge" by using the Internet as a source, and provide searched content to the display unit 151. In this case, the searched content may be a Web page screen image (WC) corresponding to the search keyword, and when a voice command is performed on the Web page screen image, a function corresponding to the voice command may be executed).

As to claim 46, Typrin, Piersol, and Jang disclose the limitations of claim 42 further comprising the system of claim 42 wherein the query comprises a request for real-time information including at least one of traffic, currency exchange rate, score of a sporting event, and news (Jang: Abstract, [0106], [0126], [0133], [0145], [0177], and FIG. 10: with reference to FIG. 10, when a voice command input by the user is "Web+unlimited challenge" or "Internet+unlimited challenge", the controller 180 may access a Web server 200 through a certain network 30, search for "unlimited challenge" by using the Internet as a source, and provide searched content to the display unit 151. In this case, the searched content may be a Web page screen image (WC) corresponding to the search keyword, and when a voice command is performed on the Web page screen image, a function corresponding to the voice command may be executed).

Claims 31, 39 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Okamoto et al. (Okamoto – US 2014/0156279 A1).

As to claim 31, Typrin and Piersol disclose the limitations of claim 26 except for the claimed limitations of the service according to claim 26, wherein the query causes the server based intelligent personal assistant service to search at least one of a calendar of the first party, a calendar of the second party, an email account of the first party, an email account of the second party, Wikipedia articles, IMDb, television schedule, movie show times, theater show times, and restaurant hours.
the query causes the server based intelligent personal assistant service to search at least one of a calendar of the first party, a calendar of the second party, an email account of the first party, an email account of the second party, Wikipedia articles, IMDb, television schedule, movie show times, theater show times, and restaurant hours, as suggested by Okamoto, which discloses the query causes the server based intelligent personal assistant service to search at least one of a calendar of the first party, a calendar of the second party, an email account of the first party, an email account of the second party, Wikipedia articles, IMDb, television schedule (Okamoto: [0042], [0044], [0047], and FIG. 5-17), movie show times, theater show times (Okamoto: [0042], [0044], [0047], and FIG. 5-17), and restaurant hours.
Therefore, in view of teachings by Typrin, Piersol, and Okamoto, it would have been obvious to one of the ordinary skill in the art before the effective filing date of claimed invention to implement in the in-call virtual assistant of Typrin and Piersol, to include the query causes the server based intelligent personal assistant service to search at least one of a calendar of the first party, a calendar of the second party, an email account of the first party, an email account of the second party, Wikipedia articles, IMDb, television schedule, movie show times, theater show times, and restaurant hours, as suggested by Okamoto. The motivation for this is to implement a known alternative method for providing a search content in response to a voice input.

As to claim 39, Typrin, Piersol, and Okamoto disclose the limitations of claim 34 further comprising the method of claim 34, wherein the query causes the intelligent personal assistant service to search at least one of a calendar of the first party, a calendar of the second party, an email account of the first resource party, an email account of the second party, Wikipedia articles, IMDb, television schedule (Okamoto: [0042], [0044], [0047], and FIG. 5-17), movie show times, theater show times (Okamoto: [0042], [0044], [0047], and FIG. 5-17), and restaurant hours.

As to claim 47, Typrin, Piersol, and Okamoto disclose the limitations of claim 42 further comprising the system of claim 42, wherein the query causes the intelligent personal assistant service to search at least one of a calendar of the first resource party, a calendar of the second party, an email account of the first party, an email account of the second party, Wikipedia articles, IMDb, television schedule (Okamoto: [0042], [0044], [0047], and FIG. 5-17), movie show times, theater show times (Okamoto: [0042], [0044], [0047], and FIG. 5-17), and restaurant hours.

Claims 35 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Typrin (Typrin – US 2015/0088514 A1) in view of Piersol et al. (Piersol – US 10,192,546 B1) and further in view of Van Os et al. (Van Os – US 2014/0273979 A1).

As to claim 35, Typrin and Piersol disclose the limitations of claim 34 except for the claimed limitations of the method of claim 34, wherein the VoIP service is configured to determine when the VoIP audio stream received an indicia that the VoIP call is over from at least one of the first or second party.
However, it has been known in the art of voice assistant to implement the VoIP service is configured to determine when the VoIP audio stream received an indicia that the VoIP call is over from at least one of the first or second party, as suggested by Van Os, which discloses the VoIP service is configured to determine when the VoIP audio stream received an indicia that the VoIP call is over from at least one of the first or second party (Van Os: Abstract, [0026]-[0028], [0067], [0070]-[0071], [0098], FIG. 1-3, and FIG. 6: the user interface 600 displays a transcript 610 of a conversation, e.g., the example conversation described above with respect to FIG. 2, that is currently occurring between the user of communication device 620 and another user "Dad", as indicated by the label "Dad" and a user interface element "End Call" configured to end the communication session).
Therefore, in view of teachings by Typrin, Piersol, and Van Os, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the in-call virtual assistant of Typrin and Piersol to include the VoIP service is configured to determine when the VoIP audio stream received an indicia that the VoIP call is over from at least one of the first or second party, as suggested by Van Os.  The motivation for this is to allow users to terminate their conservation.

As to claim 43, Typrin, Piersol, and Van Os disclose the limitations of claim 42 further comprising the system of claim 42, wherein the VoIP service is configured to determine when the VoIP audio stream received an indicia that the VoIP call is over from at least one of the first or second party (Van Os: Abstract, [0026]-[0028], [0067], [0070]-[0071], [0098], FIG. 1-3, and FIG. 6: the user interface 600 displays a transcript 610 of a conversation, e.g., the example conversation described above with respect to FIG. 2, that is currently occurring between the user of communication device 620 and another user "Dad", as indicated by the label "Dad" and a user interface element "End Call" configured to end the communication session).

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Beguin et al., US 2015/0242932 A1, discloses delivery service system.
Jernigan et al., US 2018/0365026 A1, discloses systems, devices, and methods for providing improved virtual assistants using state-based artificial intelligence.
Devaraj et al., US 2018/0182389 A1, discloses messaging from a shared device. 
Christensen et al. discloses Voice-enabled IT transformation the new voice technologies. 
Das et al. discloses an automated speech-language therapy tool with interactive virtual agent and peer-to-peer feedback. 
Iannizzotto et al. discloses A Vision and Speech Enabled, Customizable, Virtual Assistant for Smart Environments. 
IP discloses increased usability with virtual assistants by storing original audio when confidence is below a threshold level. 
Lisa Michaud discloses Observations of a New Chatbot Drawing Conclusions from Early Interactions with Users. 
Rogoff et al. discloses Voice activated GUI-the next user interface. 
Zhang et al. discloses Dangerous Skills Understanding and Mitigating Security Risks of Voice-Controlled Third-Party Functions on Virtual Personal Assistant Systems.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.


/QUANG PHAM/Primary Examiner, Art Unit 2684